Title: To Thomas Jefferson from Caire-Morand, 20 March 1807
From: Caire-Morand
To: Jefferson, Thomas


                        
                            Monsieur le Président
                            
                            
                                before 20 Mch 1807
                            
                        
                        A la societé philosophique Americaine, pour les progrès des connaissances utiles.
                        L’institution de vôtre Célébre societé est se digne déloges, qu’elle doit nécessairement commander
                            l’admiration des Européens sur le grand objet de ses vues. J’aurais sans doute ambitionné de pouvoir aller m’inistruire
                            dans le sein même de la Societé que vous présidés, et j’en concus un desir plus grand, à l’epoque ou le Célébre Franclin
                            se rendit à Paris, ayant eu l’honneur de la connaître chez le Duc de la Rochefoucauld, grand partisan de vôtre
                            gouvernement et que me portait amitié: mais j’avais alors des recherches nombreuses que je m’etais imposé dans cette
                            partie du monde.—Je crois pouvoir être a même de publier sous peu, un traité Général des pierres précieuses et des
                            substances qui leur sont analogues, pour l’utilité des nations qui en possédent dans leur territoire, soit qu’elles
                            veuillent les échanger dans leur état de nature avec d’autres produits, soit qu’elles parviennent à leur donner une plus
                            grande valeur par l’industrie.—J’ai detaché un article de ce même ouvrage que je soumet, Monsieur le Président, aux
                            lumières de vôtre societé, et je me croirais bien recompensé de mes longs Travaux, s’ils remplissaient mes vœux en
                            obtenant une place parmi les membres étrangers qui la composent.
                        Comme la distance ne sépare jamais l’opinion, et les efforts des hommes qu’un même goût provoque, je serais
                            on ne le peut plus satisfait, si mes connaissances en Lythologie pouvaient me mériter un jour la confiance de la societé
                            Americaine rélativement aux productions minéralogiques que l’on trouve dans ces contrées, ou tout autre renseignemens qui
                            y seraient rélatifs. Pour cette correspondance la societé pourroit à l’occasion se servir des vaisseaux Americains qui se
                            rendent en Italie, en adressant ses plis à Génes a Messr. les fréres Brian, à Livourne à M. Joseph Chemin, ou à Nice a
                            Messr. Jean Bape. Sauvaigue et fils, négocians, pour me faire passer par le courrier.
                        Je serais extrémement reconnaissant à vôtre societé, si elle me faisait l’honneur de me donner quelques
                            indications sur la pierre que les Européens ont appelé Labrador du nom de la Province; elle est chatoyante à une trés haut
                            degré, reflechissant, quand elle est taillée, les belles couleurs de l’iris. Les differens morceaux de cette pierre que
                            j’ai vu tant en France, qu’en Angleterre paraissaient avoir roulés.
                        Pense-t-’on que ce soit une sorte de feld-spath? En existe-t’il dans leur état de nature avec la forme de leur
                            cristallisation? Qu’elle est cette forme? les trouve-t-’on constamment opaques et translucides sur les bords? A t’on
                            connaissance due site de leur formation; ou les trouve t’on encore au milieux des torrens, par aventure, comme dans
                            l’origine de leur découverte? 
                  Je suis avec respect, et avec les sentimens de la plus haute considération. Monsieur le
                            Président Vôtre trés humble obeissant serviteur
                        
                            Caire-Morand
                            
                            Membre de l’Athenée des Arts de Paris, de l’academie
                            des beaux-Arts de Parme. Fondateur de l’ancienne
                            Manufacture des Cristaux de roche à Briançon.
                            20 Mch 1807 
                        
                    